PER CURIAM.
After an amended final judgment was rendered against an insured and his carrier, which awarded damages in excess of the amount of the policy, the company tendered the face amount of the policy plus the interest on the full amount of the judgment in accordance with its contract of insurance, Highway Casualty Company v. Johnston, 104 So.2d 734 (Fla.1958); Allstate Insurance Company v. Warren, 125 So.2d 886, (Fla. 3d DCA 1961), together with a proposed satisfaction.
*60A dispute arose as to the terms of the satisfaction and the insurance company ultimately demanded the return of the funds tendered. When they were not forthcoming the plaintiff and the company moved for relief in the trial court. The trial court ultimately entered an order which resulted in the funds being placed in the registry of the court. It also ordered that the company pay interest on the full amount of the judgment as contracted for until the date it deposited all interest due into the registry of the court.
Both sides appealed. We affirm the action of the trial judge, except that we strike any reference that the interest was computed on $25,000, the face amount of the policy, rather than the full amount of the judgment as actually tendered and deposited in the registry of the court. Therefore the orders under review be and the same are hereby affirmed as modified.
Affirmed as modified.